Case 7:19-cr-00420-VB Document 99 Filed 12/11/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee See ene ee eee nee eee een ee een eee sew e esses x
UNITED STATES OF AMERICA, :
: ORDER

Vv. :

: 19 CR 420 (VB)
DESTINY BISHOP, :
Defendant. :
oo x

A status conference in this matter is scheduled for February 18, 2021, at 2:45 p.m.

Because of the current public health emergency, the Court will conduct the conference by
telephone, provided that defendant waives her right to be physically present and consents to
appear by telephone after consultation with counsel.
Accordingly, it is hereby ORDERED:

1. By February 11, 2021, defense counsel shall advise the Court in writing as to
whether her client waives her right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: December 10, 2020
White Plains, NY .

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
